


110 HR 4087 IH: Flexibility in Rebuilding American

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4087
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Mr. Jones of North
			 Carolina introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to extend the authorized time period for rebuilding of certain
		  overfished fisheries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Flexibility in Rebuilding American
			 Fisheries Act of 2007.
		2.Extension of time
			 period for rebuilding certain overfished fisheriesSection
			 304(e) of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1854(e)(4)) is amended—
			(1)in paragraph
			 (4)(A)—
				(A)in clause (i) by
			 striking possible and inserting practicable;
			 and
				(B)by amending clause
			 (ii) to read as follows:
					
						(ii)not exceed 10 years, except in cases
				where—
							(I)characteristics of
				the biology of the stock of fish, other environmental conditions, or management
				measures under an international agreement in which the United States
				participates dictate otherwise;
							(II)the Secretary
				determines that such 10-year period should be extended because the cause of the
				fishery decline is outside the jurisdiction of the Council or the rebuilding
				program cannot be effective only by limiting fishing activities;
							(III)the Secretary determines that such 10-year
				period should be extended to provide for the sustained participation of fishing
				communities or to minimize the economic impacts on such communities, provided
				that there is evidence that the stock is on a positive rebuilding
				trajectory;
							(IV)the Secretary determines that such 10-year
				period should be extended for one or more stocks of a multi-species fishery,
				provided that there is evidence that those stocks are on a positive rebuilding
				trajectory; or
							(V)the Secretary determines that such 10-year
				period should be extended because of a substantial change to the biomass
				rebuilding target for the stock of fish concerned after the rebuilding plan has
				taken effect.
							;
				and
				(2)by adding at the
			 end the following:
				
					(8)If the Secretary determines that extended
				rebuilding time is warranted under subclause (III), (IV), or (V) of paragraph
				(4)(A)(ii), the maximum time allowed for rebuilding the stock of fish concerned
				may not exceed the sum of the following time periods:
						(A)The initial
				10-year rebuilding period.
						(B)The expected time
				to rebuild the stock absent any fishing mortality and under prevailing
				environmental conditions.
						(C)The mean
				generation time of the
				stock.
						.
			
